Citation Nr: 0842373	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the claim sought.

In October 2007, a videoconference hearing before the 
undersigned Veterans Law Judge was held at the Newark RO.  A 
transcript of that hearing is of record.  The veteran did not 
present any evidence on the issue on appeal at that hearing.

In November 2007, the claim was remanded for further 
development and for VA to fully satisfy its duty to assist.  
The claim is again before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not fulfilled its duty to assist.  In this regard, in 
November 2007, the Board remanded the claim to allow the RO 
to obtain "any other pertinent evidence identified but not 
provided by the veteran."  The Board specifically identified 
mental health treatment from a Vet Center and records from 
his private physician.  The RO obtained records from the Vet 
Center, but due to the appellant's failure to provide a 
written authorization permitting VA to secure his private 
physician's records, those records were not requested.  

While the foregoing actions show that the November 2007 
remand instructions have been fulfilled, since then the 
record has been amended to show that the veteran is currently 
seeing a psychiatrist (Dr. M.A.S.) at the Hackensack VA 
Medical Center (VAMC).  See DAV questionnaire, received 
January 2008 (noting that the doctor is the patient's primary 
care provider); May 2008 VA examination report (noting 
veteran has been seeing this doctor for the past one and a 
half years).  This psychiatrist filled out a questionnaire 
provided by the representative, stating that the veteran 
should be entitled to a 100 percent disability rating for 
PTSD.  There are no treatment records from this psychiatrist.  
VA is required to obtain all pertinent records from VA 
facilities, and is required to make reasonable efforts to 
obtain all relevant records.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2008).  This has not been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request all pertinent 
records pertaining to the veteran's claim 
from the Hackensack VAMC.  The RO should 
specifically request all relevant files 
from Dr. M.A.S.  If these records are 
deemed to be unavailable, then the RO must 
prepare a formal finding of record 
unavailability.  See VA Manual M-21-1MR, 
I.1.C.5.f.  The veteran should also be 
invited to provide either 1) all the 
records from Cardiology Associates of 
North Jersey; or, 2) a signed 
authorization form for VA to obtain these 
records on his behalf.  All attempts to 
secure the above evidence must be 
documented in the claims file.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to a rating in 
excess of 50 percent for PTSD.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

